Title: From Thomas Jefferson to George Jefferson, 5 July 1805
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir
                     
                     Washington July 5. 05.
                  
                  I recieved yesterday your favor of the 1st. inst. I am now within 8. or 9 days of my departure for Monticello, & having to make arrangements for near three months absence. I find it will considerably facilitate them, if I can anticipate each of the paiments for my tobo by getting corresponding discounts in Richmd. I therefore now inclose you my note for 1000. D. with a blank for the date which you will be so good as to fill up. and I will intreat you to inform me the moment you can know it is discounted, in which case I may draw on you for between 5. & 600. D. leaving the balance in your hands to the credit of my account.   the remaining two notes shall be sent as soon as you will inform me what are the days of paiment for my tobo. and what date will be most convenient for the notes, to give time for the reciept of their amount from Bohn & H.
                  About 8. boxes &c will be sent from hence tomorrow to your address to be forwarded to Monticello by the first boats. shall we have the pleasure of seeing you there in Aug. or September? Accept affectionate salutations—
                  
                     Th: Jefferson
                     
                  
               